         Case 1:05-cv-01971-ESH Document 397 Filed 08/12/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________
                                    )
MOHAMMED AL-QAHTANI,                )
                                    )
            Petitioner,             )
                                    )
      v.                            )    Civil Action No. 05-1971 (ESH)
                                    )
DONALD J. TRUMP, et al.,            )
                                    )
            Respondents.            )
_________________________________   )

                         MEMORANDUM OPINION AND ORDER

       On March 6, 2020, Judge Rosemary M. Collyer granted Petitioner Mohammed al-

Qahtani’s motion for an examination by a Mixed Medical Commission pursuant to Army

Regulation 190-8, Section 3-12, which deals with the repatriation of sick and wounded prisoners.

Dept. of the Army, Army Reg. 190-8, Enemy Prisoners of War, Retained Personnel, Civilian

Internees, and Other Detainees, ch.3, § 12 (Oct. 1, 1997). Respondents appealed that decision

and moved for a stay of Judge Collyer’s Order pending appeal and clarification of the relief

granted. See Resp’ts’ Mot. for Clarification and Stay Pending Appeal of the Court’s March 6,

2020 Order [Dkt. 389]. The motion is now ripe for review. 1 The case was reassigned to the

undersigned after Judge Collyer’s retirement. For the following reasons, the Court will grant

Respondents’ motion for clarification and deny the request to stay pending appeal. 2




1
 Pet’r’s Opp’n to Resp’ts’ Mot. for Clarification and Stay Pending Appeal of the Ct.’s March 6,
2020 Order (Opp’n) [Dkt. 393]; Reply in Supp. of Resp’ts’ Mot. for Clarification and Stay
Pending Appeal of the Ct.’s March 6, 2020 Order [Dkt. 395].
2
 For a detailed factual background of the case, see Judge Collyer’s Memorandum Opinion, al-
Qahtani v. Trump, No. 05-cv-1971, 2020 WL 1079176, *1-2 (D.D.C. March 6, 2020).
         Case 1:05-cv-01971-ESH Document 397 Filed 08/12/20 Page 2 of 5




                                    I. LEGAL STANDARD

       “A stay is not a matter of right, even if irreparable injury might otherwise result.”

Virginian R. Co. v. United States, 272 U.S. 658, 672 (1926). A stay pending appeal is

extraordinary relief that is only appropriate after consideration of the following four factors,

which also govern preliminary injunctions: “(1) whether the stay applicant has made a strong

showing that he is likely to succeed on the merits; (2) whether the applicant will be irreparably

injured absent a stay; (3) whether issuance of the stay will substantially injure the other parties

interested in the proceeding; and (4) where the public interest lies.” Hilton v. Braunskill, 481

U.S. 770, 776 (1987). The movant “bears the burden of persuasion and must demonstrate, ‘by a

clear showing,’ that the requested relief is warranted.” McGinn, Smith & Co., Inc. v. Fin. Indus.

Regulatory Auth., 786 F. Supp. 2d 139, 144 (D.D.C. 2011) (quoting Chaplaincy of Full Gospel

Churches v. England, 454 F.3d 290, 297 (D.C. Cir. 2006)).

       While the four factors “have typically been evaluated on a sliding scale,” Davis v.

Pension Benefit Guaranty Corp., 571 F.3d 1288, 1291 (D.C. Cir. 2009) (internal quotation marks

and citation omitted), “‘[i]t is particularly important for [the movant] to demonstrate a substantial

likelihood of success on the merits.’” McGinn, 786 F. Supp. 2d at 144 (quoting Barton v. Dist.

of Columbia, 131 F. Supp. 2d 236, 242 (D.D.C. 2001)); see Winter v. Natural Resources Defense

Council, Inc., 555 U.S. 7, 20 (2008); Sherley v. Sebelius, 644 F.3d 388, 393 (D.C. Cir. 2011)

(“[W]e read Winter at least to suggest if not to hold ‘that a likelihood of success is an

independent, free-standing requirement for a preliminary injunction.’” (quoting Davis, 571 F.3d

at 1296 (Kavanaugh, J., concurring))). Moreover, the movant must demonstrate an actual

“likelihood” of success, not merely the existence of “questions so serious, substantial, difficult

and doubtful, as to make them fair ground for litigation.” Munaf v. Geren, 553 U.S. 674, 690

(2008) (internal quotation marks and citation omitted).

                                                  2
           Case 1:05-cv-01971-ESH Document 397 Filed 08/12/20 Page 3 of 5




                                          II. ANALYSIS

          A. Clarification of Order

          Respondents ask the Court to clarify that the Order granting Mr. al-Qahtani’s motion for

a Mixed Medical Commission did not grant the additional specific relief of designating Dr.

Emily Keram, Mr. al-Qahtani’s retained medical expert, to the Mixed Medical Commission. Mr.

al-Qahtani agrees with Respondents’ interpretation of the Court’s Order and argues that no

clarification is necessary because the Order clearly does not require that any specific individual

be appointed to the Mixed Medical Commission. Because the parties agree on the interpretation

of the Court’s Order and clarification will ensure the proceedings continue with the same

understanding, the Court will clarify that the Order granted Mr. al-Qahtani’s request for review

by a Mixed Medical Commission and denied the specific relief of requiring that Dr. Keram be

appointed a member of the Mixed Medical Commission.

          B. Stay Pending Appeal

          Respondents’ arguments in support of their likelihood of success on the merits on appeal

reprise many of the arguments made to Judge Collyer in opposition to Mr. al-Qahtani’s motion

for a Mixed Medical Commission, including their argument that the Court misapplied the

Circuit’s rulings in Al Warafi I and II. See Al Warafi v. Obama, 716 F.3d 627 (D.C. Cir. 2013)

(Al Warafi II); Al Warafi v. Obama, 409 F. App’x 360 (D.C. Cir. 2011) (Al Warafi I). The

Circuit held in Al Warafi II that Army Regulation 190-8, which creates the right to review by a

Mixed Medical Commission, is domestic law which may be invoked by Guantanamo Bay

detainees in habeas proceedings. 716 F.3d at 629. Judge Collyer rejected Respondents’

arguments to the contrary and found in favor of Mr. al-Qahtani. This Court accepts Judge

Collyer’s reasoning and finds that Respondents have not demonstrated a likelihood of success on

appeal.


                                                  3
         Case 1:05-cv-01971-ESH Document 397 Filed 08/12/20 Page 4 of 5




       The Court next considers the balance of harms. Mr. al-Qahtani’s early life was plagued

with health and mental health issues, including a head injury due to a car accident as a child

which caused extreme behavioral dyscontrol and auditory hallucinations. He was diagnosed

with schizophrenia, major depression, and a possible neurocognitive disorder due to the

traumatic brain injury. Mr. al-Qahtani’s mental health issues were evident to U.S. government

officials when he was first detained at Guantanamo Bay and have been exacerbated by the

torture he initially suffered at the hands of the U.S. government and the over 18 years he has

spent in detention. Susan J. Crawford, the then-convening authority of the Department of

Defense Military Commissions, determined in 2009 that Mr. al-Qahtani can never be tried by a

military commission due to the torture he endured at the beginning of his detention. See Bob

Woodward, Detainee Tortured, Says U.S. Official, The Washington Post (Jan. 14, 2009),

https://www.humanrightsfirst.org/2009/01/14/detainee-tortured-says-u-s-official (last visited

Aug. 10, 2020) (quoting Susan J. Crawford). According to Mr. al-Qahtani’s CJA-appointed

expert, Dr. Keram, his physical and mental condition has deteriorated significantly in the last few

years and his health continues to decline. Dr. Keram also opines that the systematic torture of

Mr. al-Qahtani left him unable to trust his military doctors and that Mr. al-Qahtani needs to be

treated in Saudi Arabia by Saudi doctors and where his family lives, not where he was tortured.

See Opp’n at 9-10. Further, the Saudi Ministry of Interior has indicated that Saudi Arabia would

accept Mr. al-Qahtani if he is released from custody and place him in a facility where he will be

able to receive the care he needs. See Letter from Mohammed A. Al-Muttairi (Aug. 16, 2015)

[Dkt. 369-1]. Due to Mr. al-Qahtani’s poor health and worsening condition, his repatriation

would need to occur soon for him to be able to receive any benefit from the treatment offered by

Saudi Arabia.




                                                 4
         Case 1:05-cv-01971-ESH Document 397 Filed 08/12/20 Page 5 of 5




       Compared to Mr. al-Qahtani’s specific and serious health concerns, Respondents point to

speculative domino effects should other detainees also seek review by a Mixed Medical

Commission. About 40 individuals remain in Guantanamo Bay and they will only be eligible for

Mixed Medical Commission review if they are actually ill and they complete the prerequisite

procedural steps to request review, including obtaining a court order. Further, as Respondents

explain, convening a Mixed Medical Commission will take time, and it is highly unlikely that

Mr. al-Qahtani or any other detainees would be released before a decision by the Circuit on this

appeal. On balance, the harm to Mr. al-Qahtani from further delay far outweighs any

hypothetical harms to Respondents.

       Respondents have failed to demonstrate either a likelihood of success on the merits or

that the balance of harms weighs in their favor. Therefore, the motion to stay will be denied.

                                      III. CONCLUSION

       For the reasons discussed above, it is hereby

       ORDERED that Respondents’ Motion for Clarification and Stay Pending Appeal of the

Court’s March 6, 2020 Order [Dkt. 389] is GRANTED in part and DENIED in part; and it is

       FURTHER ORDERED that the Court’s March 6, 2020 Order does not require any

specific individuals be named as members of the Mixed Medical Commission convened to

evaluate Mr. al-Qahtani; and it is

       FURTHER ORDERED that Respondents’ request for a stay is DENIED.




                                                       _______________________
                                                       ELLEN S. HUVELLE
                                                       United States District Judge

Date: August 12, 2020



                                                5
